DETAILED ACTION

Drawings
Upon review, consideration and with regards to applicant’s remarks concerning the drawings; the examiner has withdrawn the previous drawing objection and approved the drawings as filed on September 30, 2019 for examination purposes.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-11 & 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109393788.  CN`788 teaches of a connector (fig. 2), comprising: a base (17); a carriage (27);  5an adjustment element (21); and an engagement element (9), the base is configured to be rigidly attached to a drawer (via the two fastener As to Claim 2, the carriage further comprises a carriage positioning region (viewed as the projecting stop member as shown to the left in fig. 2, and to the right in fig. 3), the carriage positioning region is configured to engage with a drawer movement guide assembly (specifically (25) of the 24, 25 assembly), and sliding the carriage causes the engagement element and the carriage positioning region to move relative to the base - as would be the case.  As to Claim 3, the engagement element and the carriage are separate structures (as shown in fig. 2), the engagement element is pivotally attached to the carriage (note pivot hole along left end), and the engagement element is pivotable relative to the carriage about an engagement element pivot axis (vertical axis (26) along the pivot hole).  As to Claim 4, the engagement element comprises a resilient portion (viewed as 5) that is configured to abut 30an abutment region (viewed as the internal abutment region housing the spring) of the carriage and pivotally bias the engagement element toward an engagement position, upon the engagement element being pivoted to a disengagement position (fig. 4).  As to Claim 5, 5the carriage is linearly slidable, in a first direction (in a direction of the sliding direction of rail (25) for instance), from a carriage first position to a carriage second position, the carriage is linearly slidable, in a second direction (in an opposite direction of the sliding direction of rail (25) for instance), from the carriage second position to the carriage first position, the second direction is a substantially opposite direction to the first direction, 10and the engagement element pivot axis is substantially perpendicular to a first plane in which the first direction extends (the vertical pivot axis is perpendicular to the horizontal sliding direction).  As to Claim 6, the carriage is linearly slidable, in a first direction (in a direction of the sliding direction of rail (25) for instance), from a carriage first 15position to a carriage second position, the carriage is linearly slidable, in a second direction (in an opposite direction of the sliding direction of rail (25) for instance), from the carriage second position to the carriage first position, the second direction is a substantially opposite direction to the first direction, the base is configured to be attached to a surface of a drawer front (via the two fastener apertures shown in a front wall - fig. 2), the surface 20of the drawer front defining an inherent drawer front plane that is substantially parallel to the first direction, and the engagement element pivot axis is substantially perpendicular to a first plane in which the first direction extends (the vertical pivot axis is perpendicular to the horizontal sliding and first plane direction).  As to Claim 8, the adjustment element comprises an adjustment element threaded region (internal threads), the carriage comprises a carriage threaded region (28), and the adjustment element threaded region and the carriage threaded region are threaded with each other (fig. 4), such that rotation of the adjustment element about an adjustment 10element axis causes the adjustment element threaded region to thread relative to the carriage threaded region, whereby the carriage slides linearly in a first direction, the first direction substantially parallel to the adjustment element axis.  As to Claim 9, the carriage is linearly slidable, in a first direction (in a direction of the sliding direction of rail (25) for instance), from a carriage first 15position to a carriage second position, the carriage is linearly slidable, in a second direction (in an opposite direction of the sliding direction of rail (25) for instance), from the carriage second position to the carriage first position, the second direction is a substantially opposite direction to the first direction, and 20the base is configured to be attached to a surface of a drawer front (via the two fastener apertures shown in a front wall - fig. 2), the surface of the drawer front defining an inherent drawer front plane that is substantially parallel to the first direction, whereby linearly sliding the carriage in the first direction or in the second direction causes the engagement element to move relative to the base (the engagement element is on the carriage, thus movement of the carriage would impart movement to the engagement element relative to the base).  As to Claim 10, the connector further comprises a wedge element (2), the wedge element is slidably attached to the carriage (shown), the wedge element is linearly slidable relative to the carriage in a third 32direction from a wedge element first position to a wedge element second position (as shown in fig. 2, the third direction is perpendicular to the first and second directions), the third direction is substantially perpendicular to the drawer front plane (horizontal direction vs vertical direction), the wedge element is linearly slidable relative to the carriage in a fourth direction (opposite to the third direction) from the wedge element second position to the wedge element first position, 5the fourth direction is a substantially opposite direction to the third direction, and the wedge element is configured to cause a change in a spacing between a first portion of a drawer movement guide assembly (rails 24, 25) and a portion of a drawer that is on the first portion of the drawer movement guide assembly by the wedge element being moved from the 10wedge element first position to the wedge element second position.  As to Claim 11, the connector further comprises a wedge element (2), the wedge element is slidably attached to the carriage and is linearly slidable relative to the carriage between a wedge element first position and a wedge element second 15position (slidable relative to the carrier in directions perpendicular to the rail assembly (24, 25)), and the wedge element is configured to cause a change in a spacing between a first portion of a drawer movement guide assembly (24, 25) and a portion of a drawer that is on the first portion of the drawer movement guide assembly by the wedge element being moved from the wedge element first position to the wedge element second position.  As to Claim 16, the engagement element and the carriage are both part of a one-piece structure (i.e., when the engagement element is fastened to the carriage, the assembled coupling can be viewed as a “one-piece” structure), the engagement element comprises at least one resilient region (5), and the engagement element is configured to be biased toward an engagement position upon the engagement element (along (5)) being bent to a disengagement position.  As to Claim 17,  CN`788 teaches of a connector (fig. 2), comprising: a base (17); a carriage (27); an adjustment element (21); and a wedge element (2), 34the base is configured to be rigidly attached to a drawer (via the two fastener apertures shown in a front wall - fig. 2), the base comprises locking fingers (viewed as the opposing 12’s as shown in fig. 2 – used to couple the carriage to the base in a manner similar to applicants use of the “locking fingers’) on opposite sides of the adjustment element (note figs. 2 & 4), the carriage is slidably attached to the base (disclosed), movement of the adjustment element causes the carriage to slide relative to the base, 5the wedge element is slidably attached to the carriage and linearly slidable relative to the carriage between a wedge element first position and a wedge element second position (slidable relative to the carriage in directions perpendicular to a slide assembly (24, 25)), and the wedge element is configured to cause a change in a spacing between a first portion of a drawer movement guide assembly (24, 25) and a portion of a drawer that is on the first 10portion of the drawer movement guide assembly by the wedge element being moved from the wedge element first position to the wedge element second position.  As to Claim 18, CN`788 teaches of a connector (fig. 2), comprising: a connector assembly (17, 27, 21); and an engagement element (9), the connector assembly comprises a base (17), a carriage (27) and an adjustment element (21), a first portion of the connector assembly is configured to be rigidly attached to a drawer (via the two fastener apertures shown in a front wall - fig. 2), the base comprises locking fingers (viewed as the opposing 12’s as shown in fig. 2 – used to couple the carriage to the base in a manner similar to applicants use of the “locking fingers’) on opposite sides of the adjustment element (note figs. 2 & 4), the engagement element is configured to releasably engage a drawer movement guide assembly (24, 25) via intervening components, the engagement element is a separate structure from the connector assembly (as shown in fig. 2), 20the engagement element is pivotally attached to the connector assembly (via pivot hole and 26), and the engagement element is pivotable relative to the connector assembly about an engagement element pivot axis (axis along (26)).  As to Claim 19, the connector assembly comprises a base (17), a carriage (27) and an adjustment 25element (21), the first portion of the connector assembly is in the base (shown), the carriage is slidably attached to the base (shown and disclosed), and movement of the adjustment element causes the carriage to slide relative to the base.  As to Claim 20, the engagement element is pivotally attached to the carriage (via pivot hole and 26), and the engagement element is pivotable relative to the carriage about an engagement element pivot axis (axis along (26)).
Claims 1-2, 4-6, 9-12 & 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang [US 2014/0314347].  Huang teaches of a connector (fig. 1), comprising: a base (2); a carriage (1); an adjustment element (3); and an engagement element (15), the base is configured to be rigidly attached to a drawer (via the two vertical fastener apertures as shown in fig. 5), the base comprises locking fingers (viewed as the opposing end structures defining the 22’s as shown in fig. 3 – used to couple the carriage to the base in a manner similar to applicants use of the “locking fingers’) on opposite sides of the adjustment element (note fig. 1 for instance); the carriage is slidably attached to the base (via (12)), movement of the adjustment element causes the carriage to slide relative to the 10base, the engagement element is configured to releasably engage a drawer movement guide assembly (70), the engagement element is attached to the carriage (fig. 3), whereby sliding the carriage causes the engagement element to move relative 15to the base.  As to Claim 2, the carriage further comprises a carriage positioning region (16), the carriage positioning region is configured to engage with a drawer movement guide assembly (70), and sliding the carriage causes the engagement element and the carriage positioning region to move relative to the base - as would be the case.  As to Claim 4, the engagement element comprises a resilient portion (viewed as the curved joint connecting the features – fig. 4) that is configured to abut 30an abutment region (backside of (11)) of the carriage and pivotally bias the engagement element toward an engagement position, upon the engagement element being pivoted to a disengagement position.  As to Claim 5, 5the carriage is linearly slidable, in a first direction (in a direction perpendicular to the sliding direction of rail (71) for instance), from a carriage first position to a carriage second position, the carriage is linearly slidable, in a second direction (in an opposite direction of the sliding direction of first direction for instance), from the carriage second position to the carriage first position, the second direction is a substantially opposite direction to the first direction, 10and the engagement element pivot axis is substantially perpendicular to a first plane in which the first direction extends (the pivot joint is perpendicular to the horizontal sliding direction).  As to Claim 6, the carriage is linearly slidable, in a first direction (in a direction perpendicular to the sliding direction of rail (71) for instance), from a carriage first 15position to a carriage second position, the carriage is linearly slidable, in a second direction (in an opposite direction of the first direction for instance), from the carriage second position to the carriage first position, the second direction is a substantially opposite direction to the first direction, the base is configured to be attached to a surface of a drawer front (via the two vertical fastener apertures as shown in fig. 5), the surface 20of the drawer front defining a drawer front plane that is substantially parallel to the first direction (fig. 5), and the engagement element pivot axis is substantially perpendicular to a first plane in which the first direction extends (the horizontal pivot axis is perpendicular to the horizontal sliding and first plane direction).  As to Claim 9, the carriage is linearly slidable, in a first direction (in a direction perpendicular to the sliding direction of rail (71) for instance), from a carriage first 15position to a carriage second position, the carriage is linearly slidable, in a second direction (in an opposite direction to the first direction), from the carriage second position to the carriage first position, the second direction is a substantially opposite direction to the first direction, and 20the base is configured to be attached to a surface of a drawer front (via the two vertical fastener apertures as shown in fig. 5), the surface of the drawer front defining a drawer front plane that is substantially parallel to the first direction, whereby linearly sliding the carriage in the first direction or in the second direction causes the engagement element to move relative to the base (the engagement element is on the carriage, thus movement of the carriage would impart movement to the engagement element relative to the base).  As to Claim 10, the connector further comprises a wedge element (5), the wedge element is slidably attached to the carriage (shown), the wedge element is linearly slidable relative to the carriage in a third 32direction from a wedge element first position to a wedge element second position (as shown in fig. 5, the third direction is perpendicular to the first and second directions), the third direction is substantially perpendicular to the drawer front plane (fig. 5), the wedge element is linearly slidable relative to the carriage in a fourth direction (opposite to the third direction) from the wedge element second position to the wedge element first position, 5the fourth direction is a substantially opposite direction to the third direction, and the wedge element is configured to cause a change in a spacing between a first portion of a drawer movement guide assembly (70) and a portion of a drawer (80) that is on the first portion of the drawer movement guide assembly by the wedge element being moved from the 10wedge element first position to the wedge element second position.  As to Claim 11, the connector further comprises a wedge element (5), the wedge element is slidably attached to the carriage and is linearly slidable relative to the carriage between a wedge element first position and a wedge element second 15position (slidable relative to the carrier in directions parallel to the rail assembly (70)), and the wedge element is configured to cause a change in a spacing between a first portion of a drawer movement guide assembly (70) and a portion of a drawer (80) that is on the first portion of the drawer movement guide assembly by the wedge element being moved from the wedge element first position to the wedge element second position.  As to Claim 12, the wedge element comprises at least one incremental movement structural feature (52) that is configured to facilitate incremental sliding movement of the wedge element between the wedge element first position and the wedge element second position, and thereby provide incremental changes in the spacing between the portion of a drawer movement guide assembly (70) and the portion of a drawer (80) that 25is on the portion of the drawer movement guide assembly.  As to Claim 16, the engagement element and the carriage are both part of a one-piece structure (they are integrally formed), the engagement element comprises at least one resilient region (along the curved joint), and the engagement element is configured to be biased toward an engagement position upon the engagement element being bent to a disengagement position.  As to Claim 17, Huang teaches of a connector (fig. 1), comprising: a base (2); a carriage (1); an adjustment element (3); and a wedge element (5), 34the base is configured to be rigidly attached to a drawer (via the two vertical fastener apertures as shown in fig. 5), the base comprises locking fingers (viewed as the opposing end structures defining the 22’s as shown in fig. 3 – used to couple the carriage to the base in a manner similar to applicants use of the “locking fingers’) on opposite sides of the adjustment element (note fig. 1 for instance), the carriage is slidably attached to the base (via (12)), movement of the adjustment element causes the carriage to slide relative to the base, 5the wedge element is slidably attached to the carriage and linearly slidable relative to the carriage between a wedge element first position and a wedge element second position (slidable relative to the carriage in directions parallel to a slide assembly (70)), and the wedge element is configured to cause a change in a spacing between a first portion of a drawer movement guide assembly (70) and a portion of a drawer (80) that is on the first 10portion of the drawer movement guide assembly by the wedge element being moved from the wedge element first position to the wedge element second position.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang.  Huang teaches applicant’s basic inventive claimed connector, including the engagement element being pivotally attached to the carriage (along curved flexible joint), and the engagement element being pivotable relative to the carriage about an engagement element pivot axis (viewed as the pivot axis along the joint where the element and carriage meet – fig. 7); but Huang does not show the element and the carriage as being separate structures.  As to the incorporation of distinct features, i.e., an engagement element separate from the carriage, the position is taken that it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the components separable {such as for ease of replacement in the event either of the components are damaged}, since it has been held that constructing a formally integral structure into various elements, where the elements perform the same function as the integral structure, involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable.  The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”).  Regarding Claim 18, as modified, Huang teaches of a connector (fig. 1), comprising: a connector assembly (2, 1, 3); and an engagement element (15), the connector assembly comprises a base (2), a carriage (1) and an adjustment element (3), a first portion of the connector assembly is configured to be rigidly attached to a drawer (via the two vertical fastener apertures shown in fig. 5), the base comprises locking fingers (viewed as the opposing end structures defining the 22’s as shown in fig. 3 – used to couple the carriage to the base in a manner similar to applicants use of the “locking fingers’) on opposite sides of the adjustment element (note fig. 1 for instance), the engagement element is configured to releasably engage a drawer movement guide assembly (70), the engagement element able to be modified so as to be a separate structure from the connector assembly (obvious separation), 20the engagement element is pivotally attached to the connector assembly (via flexible curved joint), and the engagement element is pivotable relative to the connector assembly about an engagement element pivot axis (axis along flexible joint).  Regarding Claim 19, as modified, the connector assembly comprises a base (2), a carriage (1) and an adjustment 25element (3), the first portion of the connector assembly is in the base (shown), the carriage is slidably attached to the base (via (12), and movement of the adjustment element causes the carriage to slide relative to the base.  Regarding Claim 20, as modified, the engagement element is pivotally attached to the carriage (via flexible curved joint), and the engagement element is pivotable relative to the carriage about an engagement element pivot axis (axis along flexible joint).

Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered but they are not persuasive.  The position is taken that the claimed subject matter has been adequately addressed within the revised mapping of the rejections in order to account for the newly added “locking fingers” limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
April 6, 2021

/James O Hansen/Primary Examiner, Art Unit 3637